PER CURIAM.
The appellant was convicted of rape without recommendation of mercy in the Circuit Court, in and for Hillsborough County, Florida. Subsequently, under authority of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the Supreme Court of Florida in Anderson v. State, 267 So.2d 8 (Fla.1972), reduced appellant’s sentence from death to life imprisonment. Upon careful consideration of the record and briefs, we find no reversible error. Accordingly, the conviction, as previously modified by reduction of sentence, is
Affirmed.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.